Citation Nr: 1530870	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  15-10 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for renal cell carcinoma, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In his March 2015 substantive appeal, the Veteran requested a Board video conference hearing.  However, he indicated in a May 2015 written statement that he did not wish to appear at a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was present within the land borders of Vietnam during the Vietnam era and is therefore presumed to have been exposed to herbicides during active duty.

2. The probative, competent evidence does not demonstrate that the Veteran has a disability for which presumptive service connection is warranted based on in-service exposure to herbicides.

3. The probative, competent evidence does not demonstrate that the Veteran's renal cell carcinoma is causally or etiologically related to active duty, to include as due to exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for renal cell carcinoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An April 2013 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record contains the Veteran's service treatment records, service personnel records, VA treatment records and examination reports, identified private treatment records, and lay evidence.  

Although the Veteran did not specifically undergo a VA examination in connection with his appeal, a VA medical opinion was obtained in March 2015.  The record shows the opinion was predicated on a full reading of the Veteran's electronic file, to include the private treatment records reflecting the diagnosis of and treatment for renal cell carcinoma, consideration of the Veteran's statements, and outside medical literature.  Additionally, the VA opinion contain an adequate rationale, relying on and citing to the records and evidence reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the Board finds the March 2015 opinion is sufficient and adequate for purposes of determining service connection.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran asserts that he developed renal cell carcinoma as a result of exposure to Agent Orange during active duty in Vietnam.  Specifically, he contends that his renal cell carcinoma is a form of soft tissue sarcoma and therefore warrants presumptive service connection.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The law also provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168, 1193-95 (Fed. Cir. 2008).  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, 
§ C.10.k.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of  38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Service personnel records demonstrate that the Veteran served aboard the USS Dennis J. Buckley from June 1965 to September 1965, in September 1966, from November 1966 to December 1966, and in January 1967.  VA has provided a list of ships as a resource for determining whether a particular Navy or Coast Guard veteran of the Vietnam era is eligible for the presumption of Agent Orange herbicide exposure based on operations of the veteran's ship.  This list indicates the USS Buckley was a ship that operated temporarily on Vietnam's inland waterways, and specifically, operated on the Mekong River Delta, Saigon River, and Ganh Rai Bay during July 1965 and from December 19, 1966, to January 16, 1967.  As such, the Board finds the Veteran was present within the land borders of the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed to herbicides during active duty.

With respect to a current disability, the clinical evidence reflects diagnoses of partial nephrectomy, left kidney, and clear cell renal cell carcinoma.  However, the VA medical provider found it was less likely than not that the Veteran's renal cell cancer was a form of soft tissue sarcoma related to Agent Orange herbicide exposure.  The VA medical provider explained that the Veteran's clear cell renal cell carcinoma was a tumor type distinct from clear cell sarcoma as the two had different histologic characteristics and originated in different tissues.  The VA medical provider highlighted the surgical pathology, which specifically noted that the Veteran's renal cell carcinoma did not have any sarcomatoid features.  As such, the Board finds the evidence does not reflect a diagnosis of a presumptive disease that results from exposure to herbicides.  See 38 C.F.R. § 3.309(e).  Therefore, service connection for renal cell carcinoma may not be granted on a presumptive basis.  

Nevertheless, when service connection cannot be granted on a presumptive basis, the Veteran may still establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, service treatment records do not reflect complaints of, treatment for, or a diagnosis of renal cell carcinoma.  Additionally, the Veteran does not assert that he experienced symptoms associated with renal cell carcinoma during active duty.  Furthermore, the VA medical provider opined that it was less likely than not that the Veteran had renal cell carcinoma related to herbicide exposure in Vietnam.  The VA medical provider specifically found the Veteran had significant risk factors, including tobacco use, NSAID use, and increased weight.  Tobacco use was probably the most significant risk factor, accounting for up to 33 percent of patients.  Furthermore, the extent of tobacco use correlated with the occurrence of renal cell carcinoma, and there was a progressive increase in the risk of developing renal cell carcinoma with an increase in weight.  Additionally, the VA medical provider found it significant that the Veteran had been employed as a foundry worker after service, with probable chemical exposure for years.  Since the Veteran had multiple strong risk factors for renal cell carcinoma, and there was no specific mention in peer-reviewed literature of Agent Orange or other herbicide risk factors, the VA medical provider opined it was less likely than not that the Veteran had renal cell carcinoma due to Agent Orange exposure in Vietnam.  

Conversely, the Veteran submitted a July 2013 letter from a private physician, Dr. P. Splenser, who felt there was a more likely than not suspicion that Agent Orange exposure could have contributed or resulted in the Veteran developing his renal cell carcinoma.  Dr. Splenser reported that he was one of the physicians who had treated the Veteran while he underwent surgical resection of a renal cell cancer in 2012 and that the Veteran had brought him paperwork.  Additionally, the Veteran submitted previous Board decisions that granted service connection for renal cell carcinoma and renal cancer, status post nephrectomy, left kidney.  In this respect, however, the Board notes that past opinions are non-precedential, and the decision as to one veteran can have no precedential weight in the decision for a different veteran.  38 C.F.R. § 20.1303 (2014).  The Veteran also submitted several medical articles in support of his claim.  However, generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between a current disability and military service.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1966).  

Here, the Board finds the March 2015 opinion provided by the VA medical provider deserves greater probative value than the private medical opinion, prior Board decisions, generic medical literature, and lay evidence.  In this respect, the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (Court) has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

First, the VA opinion contains adequate rationale for the opinion, citing to the private treatment records.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Second, the VA medical provider applied outside medical literature to the specific facts of the Veteran's personal medical history.  In this respect, the VA opinion indicated alternative etiologies for the Veteran's renal cell carcinoma supported by the outside medical literature.  With respect to Dr. Splenser's opinion, the Board finds the language, "could have contributed or resulted in," is inconclusive and speculative.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2014).  Furthermore, Dr. Splenser did not provide any rationale for the opinion.
  
The Board acknowledges that the Veteran is competent to describe the experiences that he was able to perceive through the use of his senses, such as his exposure to Agent Orange in Vietnam.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, it is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities, such as cancer.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the origin or cause of renal cell carcinoma is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As such, the Board finds the question of whether the Veteran's renal cell carcinoma is related to active duty, to include as due to herbicide exposure, does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of renal cell carcinoma.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay statements provided by the Veteran are not competent evidence for purposes of establishing service connection. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for renal cell carcinoma, to include as due to exposure to herbicides.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for renal cell carcinoma is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


